DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-11, 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeon et al (Pub. No.: US 2016/0209995)
Regarding claims 1, 11, 20, Jeon et al disclose a medical imaging apparatus comprising:
a storage configured to store training data and an optimization coefficient [see 0056, 0197- 0198];
at least one processor configured to identify at least one image feature value (noise, contrast, sharpness values, see 0145-0150) from an input medical image [see abstract, 0145-0150, 0172 and fig 13-16, 19-25];
to identify a value of at least one parameter (scan parameter) based on the at least one image feature value (noise, contrast, sharpness values, lesion, see 0145-0150, 0172) and the optimization 
an output interface configured to output a resultant image generated based on the value of the at least one parameter [see 0118-0119, 0197-0198 and fig 26-27] by disclosing a list of scan parameters applied or to be applied to scan of a patient may be displayed on the display unit 141, and a final medical image on which the image processing has been performed may be displayed in a medical image window 12 [see 0118];
an input interface configured to receive a first control input of adjusting the value of the at least one parameter [see 0051-0052], wherein the at least one processor is further configured to update the optimization coefficient by performing training using the training data (learning data) and the first control input [see 0124-0130, 0150-0156, 0161-0162, 0166, 0197-0198].
identify the value of the at least one parameter by using at least one user feature value of the medical imaging apparatus as an input value to be input to the neural network processor [see 0125-0131, 0136, 0161-0162, 0166-0167] by by disclosing image processing parameters optimized in consideration of a user's preference [see 0131, 0136] and applying a selection of the user to a learning result to generate sample images [see 0136] and a value optimized with respect to the noise parameter value and the noise parameter may also reflect a user's preference [see 0146-0148, 0159, 0166].

Regarding claim 3, 13, Jeon et al disclose identify the value of the at least one parameter by using an environment feature value of the medical imaging apparatus as an input value to be input to the neural network processor [see 0125-0130, 0161-0162, 0164, 0172] by disclosing a learning result may be updated whenever the image processing parameter is set or changed, and thus an algorithm of the determination module or a structure of an artificial neural network may be changed [see 0161].



Regarding claim 5, 15, Jeon et al disclose identify the value of the at least one parameter by using a patient feature value corresponding to an object of the medical imaging apparatus as an input value to be input to the neural network processor [see 0125-0130, 0161-0162, 0164, 0172] by disclosing a learning result may be updated whenever the image processing parameter is set or changed, and thus an algorithm of the determination module or a structure of an artificial neural network may be changed [see 0161].

Regarding claim 6, 16, Jeon et al disclose identify the value of the at least one parameter by using a scan control feature value of the medical imaging apparatus as an input value to be input to the neural network processor [see 0069, 0125-0130, 0161-0162, 0164, 0172], wherein the scan control feature value comprises at least one of a protocol [see 0118-0119], a type of a region of interest (ROI), and a position of the ROI, or a combination thereof.

Regarding claim 7, 17, Jeon et al disclose provide a graphical user interface (GUI) configured to receive the first control input [see 0015, 0021, 0122],

wherein, in response to the first control input of selecting one of the plurality of candidate medical images [see 0056, 0122-0143];
the at least one processor is further configured to identify a candidate value as the value of the at least one parameter, the candidate value corresponding to the selected candidate medical image [see 0056, 0127-0143].

Regarding claim 8, 18, Jeon et al disclose wherein the at least one parameter comprises a first parameter corresponding to a set of a plurality of values [see 0056, 0122];
wherein the interface view comprises a plurality of candidate graphs indicating the set of the plurality of values corresponding to the first parameter [see 0056, 0127-0143];
and 
wherein, in response to the first control signal of selecting one of the plurality of candidate graphs, the at least one processor is further configured to identify the selected candidate graph as the value of the at least one parameter [see 0056, 0127-0143].

Regarding claim 9, 19, Jeon et al disclose wherein the optimization coefficient comprises respective optimization coefficients with respect to a plurality of values of a first feature, wherein the first feature is one of a user feature, a use environment feature, an apparatus feature, a patient feature, and a scan control feature [see 0069] by disclosing a scanner 210 configured to scan a target object to acquire a medical image, a scan control unit (also referred to herein as a "scan controller") 220 configured to control a scan parameter [see 0069-0070, 0097-0098].

Regarding claim 10, Jeon et al disclose wherein the at least one processor is further configured to store, in the storage, the updated optimization coefficient, and to store, as the training data in the storage, the at least one image feature value and the at least one parameter which corresponds to the first control input [see 0056, 0127-0143].

Response to Arguments
Applicant's arguments filed 10/8/2021 have been fully considered but they are not persuasive. 
Applicant argues he claimed invention describes applying a user feature value as the input value of the neural network processor, and Jeon does not teach the user feature value. For example, the user feature value may include a user's job and user preference. The user's job may be classified into a doctor, a radiologic technologist, a nurse, a normal person, etc. The user preference may indicate preferences respectively corresponding to a plurality of pieces of identification information, based on user identification information.
In the related art, including Jeon, only the feature (brightness) of the image is utilized to optimize the image. In the actual field of work of ultrasound images, however, when a user feature value is not considered, an image cannot be thoroughly optimized. According to the claimed invention, additional features as well as the feature of the image are taken into account for image optimization, so that the image may be thoroughly optimized.
As a result, the clatmed invention provides distinguishable technical features from Jeon; thus, the above differences are not mere changes in design,
The examiner disagrees because Jeon et al disclose using at least one user feature value of the medical imaging apparatus as an input value to be input to the neural network processor [see 0131, 0136, 0146] by disclosing image processing parameters optimized in consideration of a user's preference [see 0131, 0136] and applying a selection of the user to a learning result to generate sample images [see 0136] and a value optimized with respect to the noise parameter value and the noise parameter may also reflect a user's preference [see 0146-0148, 0159, 0166].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793